Title: John Adams to Abigail Adams, 26 April 1777
From: Adams, John
To: Adams, Abigail


     
      
       Saturday Evening 26 April 1777
      
     
     I have been lately more remiss, than usual in Writing to you. There has been a great Dearth of News. Nothing from England, nothing from France, Spain, or any other Part of Europe, nothing from the West Indies. Nothing from Howe, and his Banditti, nothing from General Washington.
     There are various Conjectures that Lord How is dead, sick, or gone to England, as the Proclamations run in the Name of Will. Howe only, and nobody from New York can tell any Thing of his Lordship.
     
     I am wearied out, with Expectations that the Massachusetts Troops would have arrived, e’er now, at Head Quarters.—Do our People intend to leave the Continent in the Lurch? Do they mean to submit? or what Fatality attends them? With the noblest Prize in View, that ever Mortals contended for, and with the fairest Prospect of obtaining it upon easy Terms, The People of the Massachusetts Bay, are dead.
     Does our State intend to send only half, or a third of their Quota? Do they wish to see another, crippled, disastrous and disgracefull Campaign for Want of an Army?—I am more sick and more ashamed of my own Countrymen, than ever I was before. The Spleen, the Vapours, the Dismals, the Horrors, seem to have seized our whole State.
     More Wrath than Terror, has seized me. I am very mad. The gloomy Cowardice of the Times, is intollerable in N. England.
     Indeed I feel not a little out of Humour, from Indisposition of Body. You know, I cannot pass a Spring, or fall, without an ill Turn—and I have had one these four or five Weeks—a Cold, as usual. Warm Weather, and a little Exercise, with a little Medicine, I suppose will cure me as usual. I am not confined, but moap about and drudge as usual, like a Gally Slave. I am a Fool if ever there was one to be such a Slave. I wont be much longer. I will be more free, in some World or other.
     Is it not intollerable, that the opening Spring, which I should enjoy with my Wife and Children upon my little Farm, should pass away, and laugh at me, for labouring, Day after Day, and Month after Month, in a Conclave, Where neither Taste, nor Fancy, nor Reason, nor Passion, nor Appetite can be gratified?
     Posterity! You will never know, how much it cost the present Generation, to preserve your Freedom! I hope you will make a good Use of it. If you do not, I shall repent in Heaven, that I ever took half the Pains to preserve it.
    